Kpetigo v. Kpetigo, No. 2122, September Term, 2017. Opinion by Nazarian, J.

FAMILY LAW – DE FACTO PARENTHOOD

When a putative de facto parent’s relationship with a child has been encouraged and
facilitated by a biological parent, and that de facto parent has met all of the factors
identified in Conover v. Conover, 450 Md. 51 (2016), then the trial court may grant
visitation or custody of the child to the de facto parent if the court finds that it would be in
the child’s best interest.

FAMILY LAW – DE FACTO PARENTHOOD – GENDER

Conover’s holding recognizing de facto parent status in Maryland is not limited to same-
sex couples, but applies to any person who can satisfy the de facto parent standard.
Circuit Court for Montgomery County
Case No. 0000139854FL
                                                       REPORTED

                                       IN THE COURT OF SPECIAL APPEALS

                                                  OF MARYLAND

                                                        No. 2122

                                                September Term, 2017
                                      ______________________________________

                                                  HALE KPETIGO

                                                           v.

                                          REBECCA MACVITTIE KPETIGO
                                      ______________________________________

                                           Nazarian,
                                           Friedman,
                                           Fader,

                                                        JJ.
                                      ______________________________________

                                               Opinion by Nazarian, J.
                                      ______________________________________

                                           Filed: August 30, 2018




       2018-08-30 15:49-04:00
               Parenthood is not an object of appetite or even desire. It is an
               object of will. There is no appetite for parenthood; there is only
               a purpose or intention of parenthood.1

        As society evolves in its recognition of relationships and families not formed purely

by biology, so too must the law. Hale Kpetigo (“Father”) asks us to reverse the judgment

of the Circuit Court for Montgomery County finding his ex-wife, Rebecca MacVittie

Kpetigo (“Parent”), a de facto parent—a status not recognized by the Court of Appeals

until Conover v. Conover, 450 Md. 51 (2016)—of F, his son from a prior relationship, and

granting her visitation with him. Father also asks us to decrease the child support the court

ordered him to pay Parent for the care of their son, L, and to revoke the tie-breaking

authority to Parent as part of their joint legal custody of L. We reject Father’s argument

that Conover recognized de facto parenthood only for same-sex married couples, and we

affirm the judgment except as to the child support order. We remand for the limited purpose

of re-calculating child support using Parent’s up-to-date income or for the circuit court to

explain its rationale for using the older figure.

                                 I.      BACKGROUND

        While they were married, Parent and Father parented two young boys. L is their

biological child and was born during the marriage. F is Father’s son from a previous

relationship. F was born in France and his mother was a resident of the Ivory Coast; she

was named as a party in this action, but never appeared and has not participated.




1
    R.G. COLLINGWOOD, THE NEW LEVIATHAN, pt. 2, ch. 23, aph.85 (1942).
       From the time he was approximately four months old, F visited Father in the United

States. At that point, Father was not yet a U.S. citizen, but he lived here during the time he

dated, and then married, Parent. Whenever F visited, both Father and Parent cared for him.

They married in 2009, when F was approximately three years old; F lived practically full

time with them by that point. Father and F both obtained U.S. citizenship through Parent.

       After their marriage, Parent expressed interest in adopting F, but Father was

reluctant to risk disrupting the relationship between F and his mother. Even so, as the circuit

court observed in its memorandum opinion and order, Parent “cared for [F] as if he were

her own child” and was involved in all aspects of his life:

              [Parent] picked him up and dropped him off at school, play
              dates, doctor appointments, and extracurricular activities . . . .
              [She] packed his lunches, went to parent-teacher conferences,
              and coordinated his education, daycare, and babysitters. . . .
              [S]he took time off and altered her work and school schedule
              to be with [F] as needed. With the help of her extended family,
              [Parent] financially supported [F]. As a result, [F] has
              significant relationships with many members of [Parent]’s
              family. [F] regularly vacationed in Cape Cod with [Parent]’s
              parents and established close relationships with [Parent]’s
              siblings, whom he calls Auntie and Uncle, and their children
              whom he considers his cousins.

       L was born in 2013. According to testimony at trial, L and F had a close relationship,

and the couple made no distinctions about who was whose biological child.

       In 2014, F was abducted by his mother during a trip to visit her in Africa. Both

Parent and Father worked tirelessly to regain custody—both made calls to the FBI,

Congressmen, local and foreign embassies, and both made personal visits to the mother’s

house in Africa. F was returned after sixty-two days, and Father gained full physical and



                                                  2
legal custody; a warrant was issued for the mother’s arrest. F’s mother visited once in late

2015, but she has not been in the United States to see him since the warrant was issued.

She does call and video chat with him.

       Parent and Father separated in December 2015. Until then, F had resided full-time

with Father and Parent. Although both F and L lived with Parent at first, F eventually

moved to live with Father. Even after they separated, Parent continued to visit F until Father

restricted her access to him. All told, F lived full-time with both for at least six-and-a-half

years by the time he turned 11.

       Upon separating, Father and Parent agreed to share custody of L using a 2/2/5/5

custody schedule.2 Additionally, Father agreed to allow F to have visitation with Parent.

At first, Parent had free access to F and saw him almost every day, but shortly thereafter

Father restricted her access. Nevertheless, Parent purchased a home near Father’s to

minimize disruptions to the boys’ lives.

       In March 2016, Parent and Father entered into a Voluntary Separation and Marital

Settlement Agreement (the “Agreement”) that formalized the arrangements they had been

following. The Agreement confirmed that they shared joint legal and physical custody of

L. Father agreed to pay Parent $300 per month for L’s care. But the Agreement did not

address F, or Parent’s right to visitation with F, because, according to Parent, Father “was

holding the separation agreement over [her] head basically saying that [she] c[ould] see [F]



2
 In this case, a “2/2/5/5” schedule meant L spent Mondays and Tuesdays with Parent,
Wednesdays and Thursdays with Father, and alternate weekends between Parent and
Father.


                                                  3
once [they] figure out the written stuff . . . .” Parent testified that Father “indicated that he

wouldn’t negotiate [F] until [they] had signed the settlement agreement.”

       On October, 13, 2016, Parent filed for a limited divorce. She amended her complaint

(the “Complaint”) to seek an absolute divorce, enforcement of the Agreement, child

support, tie-breaking authority for matters pertaining to L, and visitation with F. Trial was

held in October 2017, and on December 7, 2017, the trial court issued an order granting

Parent $1,057 per month of child support for the care of L and joint legal custody of L,

with tie-breaking authority for Parent. The court also found that Parent qualified as F’s de

facto parent under the factors set forth in Conover v. Conover, 450 Md. 51, 74 (2016), that

it was in F’s best interests to maintain his relationship with Parent, and that Parent was

entitled to visitation with F. Father filed a timely appeal. We include additional facts below

as necessary.

                                   II.      DISCUSSION

       A.       The Circuit Court Correctly Applied The Standard For De Facto
                Parenthood.

       First, Father challenges the circuit court’s decision finding Parent a de facto parent

of F and, after finding as well that continuing F’s relationship with Parent was in F’s best

interests, ordering visitation. He quarrels less with the visitation order itself—he consented

to visitation both before trial and during his trial testimony—than with the court’s

analytical path. He argues that the court erred in analyzing Parent’s request for visitation

using the de facto parenthood standard articulated in Conover rather than treating Parent

as a third party, which would have required the court to find him unfit or that exceptional



                                                   4
circumstances applied. Conover, he says, is limited to same-sex married couples, and he’s

right that Conover itself involved a same-sex divorce. But nothing in the principles

underlying the Conover decision or de facto parenthood writ large limits de facto

parenthood to the same-sex context. The circuit court applied the right standard and applied

it correctly.

       We review visitation and custody orders for abuse of discretion. Walter v. Gunter,

367 Md. 386, 391–92 (2002). “There is an abuse of discretion where no reasonable person

would take the view adopted by the [trial] court, or when the court acts without reference

to any guiding rules or principles.” In re Adoption/Guardianship No. 3598, 347 Md. 295,

312 (1997) (cleaned up). If, however, the order involves an interpretation and application

of statutory or case law, we review the trial court’s conclusions de novo, Walter, 367 Md.

at 391–92, and Father’s challenge here falls into this latter category.

       Generally, step-parents who have neither adopted a child nor been declared his

guardian have no parental rights or obligations that survive divorce. Bledsoe v. Bledsoe,

294 Md. 183 (1982) (duty of child support does not extend to step-parent); see also Brown

v. Brown, 287 Md. 273 (1980); Rand v. Rand, 280 Md. 508 (1977); Blades v. Szatai, 151
Md. 644 (1927); Alvey v. Hartwig, 106 Md. 254 (1907); Greenwood v. Greenwood, 28 Md.
369 (1868); see also 1 W. BLACKSTONE, COMMENTARIES ON THE LAWS OF ENGLAND 447

(Christian ed., Phila. 1854) (“[T]he duty of parents to provide for the maintenance of their

children, is a principle of natural law; an obligation laid on them not only by nature herself,

but by their own proper act, in bringing them into the world: . . . By begetting them,

therefore, they have entered into a voluntary obligation to endeavor, as far as in them lies,


                                                  5
that the life which they have bestowed shall be supported and preserved.”). Instead, step-

parents previously have stood in the same shoes as other non-parental third parties.

       Before it could order custody or visitation to a step-parent, a court historically had

to find first that the child’s biological or adoptive parents were unfit or that exceptional

circumstances existed, and then that custody or visitation serves the best interests of the

child. See Ross v. Hoffman, 280 Md. 172, 178–79 (1977) (“When the dispute is between a

biological parent and a third party, it is presumed that the child’s best interest is subserved

by custody in the parent. That presumption is overcome and such custody will be denied if

(a) the parent is unfit to have custody, or (b) if there are such exceptional circumstances as

make such custody detrimental to the best interest of the child.”); see also Koshko v.

Haining, 398 Md. 404, 419 (2007). In recent years, however, courts across the country

have recognized as de facto parents a narrow class of third parties who have a special

relationship with a child. Stated generally, a de facto parent is a non-related adult “who

claims custody or visitation rights based upon the party’s relationship, in fact, with a non-

biological, non-adopted child.” 3 Janice M. v. Margaret K., 404 Md. 661, 680–81 (2008),

overruled by Conover, 450 Md. at 66.

       Maryland has moved carefully toward recognizing de facto parenthood. Our Court

did so initially in S.F. v. M.D., 132 Md. App. 99, 111–12 (2000), overruled by Janice M.,



3
  Other jurisdictions have also referred to this status as a “psychological parent,” an
“equitable parent,” a “de facto custodian,” or being in loco parentis. In McDermott, the
Court of Appeals defined “psychological parents” as “third parties who have, in effect
become parents.” 385 Md. at 356. Or essentially, like de facto parents, “persons who have
assumed a parental role.” Conover, 450 Md. at 67–68.


                                                  6
404 Md. at 685, and adopted a four-part test articulated by the Wisconsin Supreme Court

in In re Custody of H.S.H.-K, 193 Wis. 2d 649 (1995). The Wisconsin court’s test required

a putative de facto parent to prove a parent-caliber relationship with the child that had

formed with a biological or adoptive parent’s consent and that demonstrated a direct and

tangible commitment to parenting him:

              (1) that the biological or adoptive parent consented to, and
              fostered, the petitioner’s formation and establishment of a
              parent-like relationship with the child; (2) that the petitioner
              and the child lived together in the same household; (3) that the
              petitioner assumed obligations of parenthood by taking
              significant responsibility for the child’s care, education and
              development, including contributing towards the child’s
              support, without expectation of financial compensation; and
              (4) that the petitioner has been in a parental role for a length of
              time sufficient to have established with the child a bonded,
              dependent relationship parental in nature.

In re Custody of H.S.H.-K, 193 Wis. 2d at 694–95.

       When first faced with the question in Janice M. v. Margaret K., 404 Md. 661, 682–

85 (2008), however, the Court of Appeals declined to recognize “de facto parent status [as]

a [] legal status in Maryland,” declined at that point “to distinguish de facto parents from

other third parties,” and maintained the requirement that third parties seeking custody or

visitation must show the biological parent was unfit or that extraordinary circumstances

existed. Id. at 684–85. The Court found de facto parenthood inconsistent with McDermott

v. Dougherty, 385 Md. 320, 353 (2005) and Koshko, 398 Md. at 437–38, two cases that

involved grandparents petitioning for visitation and who, in both cases, were “pure third

part[ies],” McDermott, 385 Md. at 356–57, distinct from the psychological or de facto

parents recognized in other jurisdictions. Janice M., 404 Md. at 685; see also id. at 706


                                                  7
(Raker, J., dissenting) ([McDermott and Koshko] “dealt with the rights of pure third parties,

and not those of de facto parents.”); Koshko, 398 Md. at 443 (“Now that we conclusively

have stated in McDermott that parental unfitness and exceptional circumstances shall be

threshold considerations in third party custody determinations, it is appropriate that we now

also apply those considerations in third party visitation disputes.”). Although the case arose

in the context of a same-sex couple, the putative de facto parent in Janice M. didn’t argue

for a test specific to same-sex couples, 404 Md. at 686, and the Court seemed concerned

that de facto parenthood would be difficult to limit. Id. at 685 (“Even were we to recognize

some form of de facto parenthood, the real question in the case sub judice will remain,

whether, in a custody or visitation dispute, a third party non-biological, non-adoptive

parent, who satisfies the test necessary to show de facto parenthood should be treated

differently from other third parties. We have not been persuaded that they should be.”). As

a result, all non-parents seeking custody or visitation were required to prove that the parents

were unfit or that exceptional circumstances compelled a court-ordered override of the

parents’ wishes.

       In Conover, however, the Court of Appeals recognized de facto parenthood and

adopted the Wisconsin test. The Court grounded its decision in the fact that “the precedent

was ‘clearly wrong and contrary to established principles,’” “the passage of time and

evolving events have rendered Janice M. obsolete,” and that “a majority of states, either

by judicial decision or statute, now recognize de facto parent status or a similar concept.”

Conover, 450 Md. at 77–78. Like Janice M., Conover involved a same-sex couple who

“discussed having a child and agreed that [one] would be artificially inseminated from an


                                                  8
anonymous donor” whose features were similar to the other. 450 Md. at 55. They married

in the District of Columbia when the child was six months old and divorced two years later.

The non-biological spouse sought visitation, which the biological parent opposed. Id. The

circuit court denied visitation, finding the non-biological parent spouse a third party who

had failed to prove unfitness or other exceptional circumstances. We affirmed the circuit

court’s decision because Janice M. compelled us to:

              A non-biological, non-adoptive spouse who meets one, two or
              even three tests under ET § 1-208(b) is still a “third party” for
              child access purposes. Under Janice M., he or she is not a
              “legal parent” . . . . He or she must still show exceptional
              circumstances to obtain access to a child over the objection of
              a fit biological parent and to overcome the natural parent’s due
              process rights.

Conover v. Conover, 224 Md. App. 366, 380 (2015), rev’d, 450 Md. 51 (2016).

       And then the Court of Appeals reversed. Conover v. Conover, 450 Md. 51 (2016).

The Court focused first on the ongoing viability of Janice M. in light of intervening

developments (primarily marriage equality legislation), then considered whether stare

decisis considerations counseled in favor of affirming that decision. Its decision that

Janice M. no longer was viable was not grounded solely in equality concerns, though. The

premise was that “[t]he primary goal of access determinations in Maryland is to serve the

best interests of the child,” Conover, 450 Md. at 60 (citing Taylor v. Taylor, 306 Md. 290,

303 (1986)), balanced against the constitutional rights of biological parents to make

decisions about the care, custody, and control of their children. See Meyer v. Nebraska,

262 U.S. 390, 399–400 (1923); see also Pierce v. Society of Sisters, 268 U.S. 510, 534–35




                                                 9
(1925). And this time, the Court held that the Wisconsin de facto parenthood standard

balanced those rights appropriately.

       A putative de facto parent transcends third party status when she can establish, first

and foremost, “that the biological or adoptive parent consented to and fostered the

petitioner’s formation and establishment of a parent-like relationship with the child.”

Conover, 450 Md. at 74 (citing H.S.H.-K., 193 Wis. 2d at 694–95). Not just any relationship

will work: the putative de facto parent and the child must have lived together in the same

household, with the de facto parent taking on real parenting responsibilities over a

sustained period of time. Once a biological parent allows a relationship that can meet those

stringent criteria, he “does not have the right to voluntarily cultivate their child’s parental-

type relationship with a third party and then seek to extinguish it.” Id. at 75. Put another

way, a parent who made a conscious parenting decision to foster a parent-caliber

relationship between a third party and his child can’t sever that tie unilaterally—at least

not when severing it harms the child’s best interests. Or, put yet another way, a parent’s

consent to a prior and intentional parental relationship counterbalances (or supersedes) his

otherwise preemptive right to determine whether and to what extent another adult is

involved in his child’s life, and turns the court’s focus to the best interests of the child. 4


4
  The Court also analogized the Conover divorce to Monroe v. Monroe, in which the father
learned during divorce proceedings that he was not the biological parent of a child he had
raised as his own throughout his marriage to the child’s biological mother. 329 Md. 758,
760–63 (1993). The Court in Monroe fit that situation into the historical third-party analysis
and found that the situation qualified as an exceptional circumstance. With the third-party
hurdle overcome, the Court returned to the child: “[w]hat is important [] is the relationship
that exists between the child and each of the parties” and that the relationship between the
non-biological parent and child was entitled to protection “when the relationship is

                                                   10
          Father urges us to read Conover narrowly and hold that de facto parent status can

apply only to the non-biological parent in a same-sex couple. But nothing in Conover

suggests that de facto parenthood is available only to same-sex couples. Had it chosen to,

the Court of Appeals could have overruled Janice M. more narrowly or limited de facto

parenthood to divorcing same-sex spouses. The Court could, for example, have held simply

that the General Assembly’s intervening decision to recognize same-sex marriage

undermined Janice M.’s holding as to same-sex married couples, and therefore that they

should be allowed the same opportunity to seek visitation as opposite-sex spouses.5 It

didn’t.

          Instead, Conover’s de facto parenthood test measures the relationship between the

putative de facto parent and the child—a relationship formed with the biological parent’s

knowledge and consent—without reference to the parent’s characteristics or the

relationship’s origins. This approach follows the analytical path of other states that

recognized de facto parenthood long before the general recognition of same-sex marriage.

Indeed, the Wisconsin case articulating the de facto parenthood standard the Court of

Appeals adopted in Conover, In re Custody of H.S.H.-K., 193 Wisc.2d 649 (1995), was



developed in the context of a family unit and is fostered, facilitated and, for most of the
child’s life, encouraged by the biological parent.” Id. at 775.
5
  See Conover, 224 Md. App. at 391–92 (“But the premise underlying Janice M.’s rejection
of de facto parenthood—that the concept can’t be limited to same-sex couples—no longer
holds, at least with regard to married same-sex couples. If, as Maryland law now provides,
a valid marriage between two women (or two men) has the same legal validity and force
as a man-woman marriage, courts should analyze the visitation rights of same-sex spouses
the same way they analyze the visitation rights of opposite-sex spouses.”) (Nazarian, J.,
concurring).


                                                 11
decided twenty-three years ago, before any U.S. state recognized same-sex marriages. And

over the years, all sorts of people have qualified as de facto parents: grandparents,6

opposite-sex step-parents,7 boyfriends and girlfriends,8 aunts and uncles,9 and even, in at

least one instance, a neighbor.10 What matters, elsewhere and now here, is the relationship

between the putative de facto parent and the child and the child’s best interests, not the

relationship’s title or consanguinity.

         The trial court read and applied Conover correctly. At trial, Father stipulated that

Parent satisfied the first two factors of the Conover test, i.e., that Father consented to her

parent-like relationship with F and that she and F had lived together in the same household.




6
 In Interest of Brandon L.E., 394 S.E.2d 515 (W. Va. 1990); In re Patricia L., 11 Cal.
Rptr.2d 631 (Cal. Ct. App. 1992); S.S. v. Kentucky, 372 S.W.3d 445 (Ky. 2012).
7
  Kinnard v. Kinnard, 43 P.3d 150, 151, 153–55 (Alaska 2002) (affirming shared-custody
award to father and stepmother, who was the child’s psychological parent); Marquez v.
Caudill, 656 S.E.2d 737, 745 (S.C. 2008) (holding that stepfather was the psychological
parent of his non-biological child and it was in child’s best interest for stepfather to have
custody of him); Fox v. Glassing, 386 S.W.3d 549 (Ark. App. 2011); In re Custody of
B.M.H., 315 P.3d 470 (Wash. 2013); In re K.S., 93 A.3d 687 (Me. 2014); In re Parentage
of J.B.R., 336 P.3d 648 (Wash. Ct. App. 2014); Kilborn v. Carey, 140 A.3d 461 (Me. 2016);
McAllister v. McAllister, 779 N.W.2d 652 (N.D. 2010); McKenzie v. Moore, 453 S.W.3d
686 (Ark. Ct. App. 2015); Nunn v. Nunn, 791 N.E.2d 779 (Ind. Ct. App. 2003); O’Hearon
v. Hansen, 409 P.3d 85 (Utah Ct. App. 2017); Randy A.J. v. Norma I.J., 655 N.W.2d 195
(Wis. Ct. App. 2002); Riepe v. Riepe, 91 P.3d 312 (Ariz. Ct. App. 2004); Robinson v. Ford-
Robinson, 196 S.W.3d 503 (Ark. Ct. App. 2004); S.A. v. C.G.R., 856 A.2d 1248 (Pa. Super.
Ct. 2004).
8
 DiGiovanna v. St. George, 12 A.3d 900 (Conn. 2011); In re Parentage of J.A.B., 191 P.3d
71 (Wash. Ct. App. 2008); Middleton v. Johnson, 633 S.E.2d 162 (S.C. Ct. App. 2006).
9
 A.J.L. v. D.A.L., 912 N.E.2d 866 (Ind. Ct. App. 2009); In re R.W. and T.W., 30 N.E.3d
254 (Ohio Ct. App. 2015); Spreacker v. Vaughn, 397 S.W.3d 419 (Ky. Ct. App. 2012).
10
     P.B. v. T.H., 851 A.2d 780 (N.J. Super. Ct. App. Div. 2004).


                                                 12
This left the trial court only to determine whether Parent had assumed obligations of

parenthood and whether she and F had a parent-child bond.

       Parent met this burden easily. The trial testimony of both Father and Parent yielded

ample evidence that Parent had “assumed [the] obligations of parenthood by taking

significant responsibility for [F]’s care, education and development, including contributing

towards [F]’s support, without expectation of financial compensation.” H.S.H.-K, 193
Wis. 2d at 435–36. When asked to describe her involvement with F, Parent did not

distinguish between L, her biological child, and F. She also testified about how, even when

she and Father were only dating, she had stayed awake to care for F throughout the night

while she and F both had fevers. Her role in caring for F encompassed all aspects of

parenthood:

              I gave him baths at night. I changed the sheets in the middle of
              the night when he peed the bed. I did diaper changes. I did
              bottle changes. I took him to dentist appointments, pediatric
              appointments. I did every parent/teacher that I could attend
              with [Father] whether he wasn’t there.
              I arranged play dates. There wasn’t one aspect of that child’s
              life, other than the conversations with his biological mom and
              that part because I don’t speak French, that I didn’t, I wasn’t
              involved in and for the most part I did, [F] would request me
              for bedtimes.
              I mean for the most part I did both children’s bedtimes 95
              percent of the time. At the time, when [F] was younger [Father]
              would travel a lot. I would be the sole provider of, for [F]. I
              picked his daycares.
                                            ***

              I did sign him up for camps, swim lessons. I taught him how to
              swim when he was an infant. I know I’m kind of jumping all
              over in the time frame but when he was an infant I taught him



                                                  13
how to blow raspberries, you know, when they are babies. To
me there was no separation between the kids, [L] and [F].
                               ***
I was in law school for three years from 2008 to 2011 so I had
more flexibility in terms of daytime hours so I would do a lot
in terms of picking up and dropping off [F] at daycares and
then I would bring him to school.
I cooked dinners. I packed lunches. I think I always packed his
lunch. . . . I was the person that did everything with [F] unless
I wasn’t available would be the best way to put it.
                               ***
As I said for the preschool period I helped pick the daycares
and picked some of them myself. I brought him to the first day
of preschool by myself. I picked babysitters and nannies and I
picked camps and paid for camps up until [Father] eventually
wanted him to go to the French school but I participated in that
decision. . . .
And ultimately [F] before we separated transferred back to the
American system and that was with my demand actually to
[Father] that he go back because I was very involved with [F]’s
learning how to read and write and he was struggling with
reading and we had had a lot of parent/teacher conferences that
I attended where the French system just wasn’t adequately
helping him learn to read in 4th grade.
                               ***
At that point in time I knew that [Father] and I were likely
separating and [F] couldn’t read and I didn’t think the, couldn’t
read well and the French system just was not coping with his,
his delayed reading. They weren’t providing adequate, they
have some extra classes but I think the language, the dual
language was too difficult and so I felt that it was in [F]’s best
interest to go into the American system . . . .
                               ***
I vividly remember taking [F] to one of his first toddler
appointments in the U.S. by myself, fighting with the doctor
over which vaccines to gives. And then after that we didn’t, I
didn’t like that practice and so I talked to one of [Father]’s
friends and found a different practice and both of our kids to
this day still use that new pediatrician.


                                     14
              And I think for the majority of [F]’s visits to doctors I was
              there. As I said earlier, he was very clingy with me so to the
              extent that I was available and not in class or later at work I
              would be there and I would take time off from work for
              doctor’s appointments as well.
                                             ***
              So I absolutely paid for [F]’s things. I don’t, it’s hard to, at one
              point I was working full time while going to law school and
              then I was just in law school and then I was working again so
              [Father] has always made a lot more money than I have but to
              the extent that there were expenses that I could pay for in any
              way I paid for them.
              My family paid for them. For instance[], camps, YMCA
              camps, kung fu classes, camps in Cape Cod. While I was
              studying for the bar exam we enrolled [F] in Laurel Day Camp
              in Cape Cod . . . .
                                             ***
              So I did the online bar courses and I would take [F] to camp
              and [Father], he might have come up for a visit that trip but I
              essentially was up there just me and [F].

       We agree with the circuit court that Parent’s unrefuted testimony demonstrates that

she took significant responsibility for F’s care, education, and development, and

contributed to his support, without any expectation of compensation.

       Parent also demonstrated that she had developed a parental bond with F by raising

him with Father essentially “since he was a toddler,” and that she had been a part of his life

since he was approximately four months old.

              I took on every aspect of [F]’s care like he was my own child.
              [W]hen he was old enough to start talking because at that point
              in time he still had some relationship with his mother, he would
              attempt to call me Mom but for clarity’s sake and I have a
              stepfather too and love my dad and my stepfather, I had him
              call me Becky.
              He couldn’t pronounce the B. He would call me Ecky but
              sometimes he would call me Mom. He would call me Mom to

                                                   15
              his friends at school.

Parent also described how F clung to her while he was young due to “separation anxiety

from his biological mom because there was a fair amount of visits back and forth between

the ages of 4 or 5 months to 2 and a half, until basically he resided full time with us . . . .

For much of that time period he wouldn’t even go to anyone else other than me.” Parent

offered numerous photos that demonstrated her close relationship both with F and her

biological son, L, as well as her family’s bond with F. She testified that her family also

made no distinction between the two boys:

              [F] refers to my family members the same way [L] does
              meaning if they are called, if he calls them Auntie [F] calls
              them Auntie. If he calls him Grandpa, [F] calls him Grandpa.
                                             ***
              [W]e always vacationed in Cape Cod in the summer so that’s
              my mom, Donnie, and Papa Joe. And he’s very close with
              them, considers them his grandparents. He, my mother’s sister,
              so my aunt has a house there and my cousins all come to Cape
              Cod and they have boys and [F] was, is incredibly close to
              those boys.
              [M, M, and N] are the boys. Their ages now are like 8 to 12
              and he FaceTimes with them, adores them. They love being in
              the Cape together. We have thousands of pictures of the boys
              all at the beach, at the pool, from sunrise to sunset playing
              around. So that’s my extended family.
                                             ***
              Everybody loves and misses [F] really.

                                             ***
              I mean he’s part of the family. There’s no separation.

When recounting the time when F was missing, Parent testified about the steps she

personally took to secure his return:



                                                   16
              I basically didn’t sleep or eat much during that time period. I
              went to Ivory Coast once with [Father] to try to help get him
              back. I wrote emails and letters to everybody I know. My
              family raised thousands of dollars to have, to help support
              getting [F]. I spoke with Senator Cardin’s office. I talked to
              Chris Van Holland’s [sic] office every single day of those 62
              days. At the time I was nursing [L] and he was just an infant
              and the stress of that made it difficult to continue nursing.
              I left, it was the first time I had ever left [L]. I left him for the
              trip to Ivory Coast. I was unsuccessful in being able to see [F]
              during that visit. I actually went to his biological mother’s
              house with [Father] attempting to see [F].
              I was involved every single moment trying to get to me the son
              that I’ve raised back into the country.

Since her separation with Father, Parent attempted to maintain her relationship with F, and

she opined that F missed her too since he would often “stand like in the doorway to say hi.

Often I notice that he’s wearing clothes that I bought him” at pick-ups and drop-offs for L.

She explained her feelings for F and the importance of their bond:

              I think that [F] loves me very much and I love him very much
              and I think this has been really hard on him. And I think it’s in
              the interest of both kids to be seen as brothers. They think of
              themselves as brothers . . . . [Since the separation I am] a better
              mom to my kids and I know that I will provide so much love
              and guidance to [F] and continue to do so until I die. And I just,
              I don’t know how these kids will make it through the next 10
              years being different from each other.
                                              ***
              And also, it’s not fair that [L] has the benefit of a mom in his
              life every day, even if some of those days are on Facetime and
              [F] doesn’t get that benefit.

In his testimony, Father expressed concern about Parent’s commitment to F after their

marriage dissolved, but still expressed willingness to let Parent have a relationship and

visits with him. Nor did Father contradict any of Parent’s testimony about her care of F.



                                                    17
Father was concerned that “[F]’s emotional or ego will be if he is taken from both his

biological parents and given to someone non-biological. Is he rejected by both of his

parents? You know.” But in the end, Father didn’t actually object to visitation: “[Parent]

can have some visits during the weekend.”

       The testimony and evidence at trial easily support the trial court’s conclusion that

Parent satisfied the Conover test and qualified as F’s de facto parent. From there, the

decision to award visitation turned on whether it was in F’s best interests that he have

visitation with Parent. And here too, the court got it right. The court applied the factors

identified in Taylor v. Taylor, 306 Md. 290 (1986), and Montgomery Cty. Dep’t of Soc.

Servs. v. Sanders, 38 Md. App. 406 (1977),11 and dedicated six pages of its order to

analyzing F’s best interests against those factors. The court noted that “the best interests

analysis for [L] and [F] is similar, if not identical, in many respects.” The court found that


11
   These include: the fitness of the parents; the character and reputation of the parties; the
requests of each parent and the sincerity of the requests; any agreement between the parties;
the willingness of the parties to share custody; each parent’s ability to maintain the child’s
relationship with the other parent, siblings, relatives, and any other person who may
psychologically affect the child’s best interest; the age and number of children in household
of each parent; the preference of the child (when the child is of sufficient age and capacity
to form a rational judgment); the capacity of the parents to communicate and to reach
shared decisions affecting the child’s welfare; the geographic proximity of the parents’
residence and opportunities for time with each parent; the ability of each parent to maintain
a stable and appropriate home for the child; the financial status of the parents; the demands
of parental employment and opportunities for time with the child; the age, health, and sex
of the child; the relationship between the child and each parent; the length of the separation
of the parents; whether there was a prior voluntary abandonment or surrender of custody
of the child; the potential disruption of the child’s social and school life; any impact on
state or federal assistance; the benefit a parent may receive from an award of joint physical
custody, and how that will enable the parent to bestow more benefit upon the child; any
other consideration the court determines is relevant to the best interest of the child. Taylor,
306 Md. at 307–312; Sanders, 38 Md. App. at 420.

                                                 18
both parents were fit to care for F, if prone to communication difficulties. The court found

that granting Parent visits with F would have little to no negative impact on his daily

schedule or life. And in weighing their respective positions, the court found that Father’s

reasons for opposing visitation were “motivated by anger toward [Parent] . . . rather than

by that which is in [F]’s best interests.” Having correctly found Parent to be F’s de facto

parent, we see no abuse of discretion in its decision to allow her visitation with F.

       B.     The Trial Court Appears To Have Applied The Wrong Income Figure
              When Calculating Child Support for L.

       On March 18, 2016, Father and Parent entered voluntarily into the Agreement.

Among its terms, Father agreed to pay Parent $300 a month for L’s care. This amount fell

below the recommended child support schedule for their salaries; even so, Father

accumulated $11,114 in child support arrears as of November 1, 2017. As part of her

Complaint, Parent requested “that the Court recalculate child support for [L] based on the

Maryland Guidelines, rather than using the $300 per month amount to be paid by [Father]

under the Agreement.”

       At trial, Parent testified that her monthly salary at the time of the Agreement was

$5,069. Since then, however, her salary increased to a new monthly figure of $6,434.66. In

her closing argument, Parent’s attorney stated that “[she] put open her current pay

information and that was established at $5,069 per month” and that Father’s income was

“$11,461 per month.” After factoring in Parent’s payments of $700 per month for L’s child

care costs and Father’s payments of $172 per month for L’s health insurance cost, the child

support guidelines indicate a monthly child support payment for L (by Father) of $1,057.



                                                 19
Parent’s attorney also provided a child support worksheet to the circuit court as an aid using

those numbers. And the circuit court found “that it is in [L]’s best interests to recalculate

child support pursuant to the Maryland Guidelines” because the guidelines child support

amount of $1,057.00 per month would mean “he would be receiving the benefit of more

than $700 more per month in support.” Father contends now, however, that the court erred

when it used Parent’s older, and lower, salary figure to calculate child support, and we

agree.

         The child support guidelines are designed to “remedy the low levels of most child

support awards relative to the actual cost of rearing children” and “improve the consistency

and equity of child support awards.” Tannehill v. Tannehill, 88 Md. App. 4, 11 (1991). If

the parties’ combined monthly income is $15,000 or less, the court is required to follow

the Guidelines. MD. CODE, FAM. LAW (“FL”) § 12-204(e); see also Smith v. Freeman, 149
Md. App. 1, 19 (2002). If the parties’ combined income is above $15,000, the trial court

can use its discretion. FL § 12-204(d); Smith, 149 Md. App. at 19. There is, however, “a

rebuttable presumption that the amount of child support which would result from the

application of the child support guidelines set forth in this subtitle is the correct amount of

child support to be awarded,” unless “rebutted by evidence that the application of the

guidelines would be unjust or inappropriate in a particular case.” FL § 12-202(a)(2)(i)-(ii).

         So “in above Guidelines cases, calling for the exercise of discretion, the rationale of

the Guidelines still applies.” Malin v. Mininberg, 153 Md. App. 358, 410–11 (2003). If the

trial court chooses to adopt an above-the-Guidelines child support amount, the judge “must

balance the best interests and needs of the child with the parent’s financial ability to meet


                                                   20
those needs.” Unkle v. Unkle, 305 Md. 587, 597 (1986); see also Collins v. Collins, 144
Md. App. 395, 443 (2002). We review the trial court’s discretionary determination of child

support for abuse of discretion or legal error. Ware v. Ware, 131 Md. App. 207, 240 (2000).

       The question here is less about the formula than the inputs. Because either salary

figure for Parent, $5,069 or $6,434.66, combined with Father’s confirmed monthly salary

of $11,461, exceeds $10,000, the trial court had the discretion to set child support where it

thought appropriate. It appears, though, that the trial court intended to grant Parent the

Guidelines-recommended amount of child support, but used the numbers in the child

support worksheet provided by Parent’s attorney, which utilized the lower salary figure.

When the worksheet is completed using her actual current salary (and leaving all of the

other figures the same), the resulting child support figure drops from $1,057.00 per month

to $876.34. Because the court did not specify why it chose Parent’s dated salary in the

calculation—or, perhaps more precisely, that it did so intentionally—we remand to the trial

court with directions to vacate the child support award as to L and re-calculate support

using Parent’s updated salary figure or explain its rationale for using the older figure (and

child support shall continue as ordered in the meantime).

       C.     The Court Did Not Err In Awarding Joint Legal Custody Of L With Tie-
              Breaking Authority To Parent.

       Finally, and although Father sought joint legal custody of L and doesn’t challenge

that decision, he does object to the trial court’s decision to grant Parent tie-breaking

authority. He contends that tie-breaking authority should be granted only in extreme

situations, as it “robs the other parent of any semblance of joint legal custody,” relying on



                                                21
Joint Legal Custody With “Tie-Breaking Authority” or “Final Say” Isn’t Joint Legal

Custody, (Utah Family Law TV broadcast Jan. 25, 2016) and Downing v. Perry, 123 A.3d
474 (D.C. App. 2015). He acknowledges, as he must, that joint legal custody with a tie-

breaker “has unquestionably been recognized in Maryland.” Santo v. Santo, 448 Md. 620,

632–33 (2016); see also Shenk v. Shenk, 159 Md. App. 548, 560 (2004). We see no abuse

of discretion in the court’s decision to award tie-breaking authority here.

       Legal custody encompasses “the right and obligation to make long range decisions

involving education, religious training, discipline, medical care, and other matters of major

significance concerning the child’s life and welfare.” Taylor v. Taylor, 306 Md. 290, 296

(1986). Likewise, “[j]oint legal custody means that both parents have an equal voice in

making those decisions, and neither parent’s rights are superior to the other.” Id. Although

often preferable to vesting sole legal custody in one parent, joint legal custody can be

challenging because “[c]onflicts in the post-divorce period typically revolve around one or

more of several areas including unresolved marital issues, lingering anger and hurt about

the divorce, conflicts with or over new partners, or fruitless power struggles that revolve

only around efforts to ‘win’ over the ex-spouse, such ‘wins’ often being a Pyrrhic victory.”

Shenk, 159 Md. App. at 559.

       Tie-breaking authority “proactive[ly] [] anticipate[s] a post-divorce dispute.” Id. at

560. The tie-breaker can and should only be used when both “parties are at an impasse after

deliberating in good faith” and by “requir[ing] a genuine effort by both parties to

communicate, as it ensures each has a voice in the decision-making process.” Santo, 448
Md. at 632–33. We review a trial court’s custody determination for abuse of discretion,


                                                22
Petrini v. Petrini, 336 Md. 453, 470 (1994), and we reverse only when the court’s ruling is

“clearly against the logic and effect of facts and inferences before the court.” In re

Adoption/Guardianship No. 3598, 347 Md. 295, 312 (1997) (cleaned up).

       Before the divorce hearing, Father and Parent shared joint legal custody of L under

the terms of their Agreement. At the hearing, Parent requested tie-breaking authority and

joint legal custody, or, in the alternative, legal decision-making regarding L’s education,

and Father requested sole legal custody. Before modifying any agreement “with respect to

the care, custody, education support of any minor child of the spouses,” a trial court must

determine “if the modification would be in the best interests of the child,” FL § 8-103(a),

applying the factors outlined in Taylor and Sanders.

       The trial court order granting joint legal custody with tie-breaking authority to

Parent appropriately took the various factors and L’s best interests into account. The court

found that both were fit parents who cared deeply for their son, but that they suffered from

communication issues that prevented L from taking full advantage of the opportunities they

could provide. As it analyzed the parents’ capacity to communicate and reach shared

decisions about L’s welfare, the court explained in detail how Father’s behavior and

testimony led it to conclude that “the ability of the parties to communicate is weak”:

              The testimony and evidence adduced at trial demonstrate that
              [Parent] has the capacity to communicate with [Father] to reach
              shared decisions regarding [L] and has repeatedly attempted to
              do so. On the other hand, [Father] is often hostile toward
              [Parent] and does not communicate well with her at all. For
              example, [Parent] testified and the Court believes, [Father] is
              hostile and angry over the break-up of their marriage and
              blames [Parent] for its demise. [Parent] testified [Father] has
              regularly called her a cheater and a liar, sometimes in front of


                                                23
              the children. [Father] testified to at least two loud arguments
              between the parties, one in which she was forced to call
              [Father]’s father for help. While [Father] disagreed with certain
              portions of [Parent]’s testimony regarding his behavior during
              these arguments, he did not deny they happened. In addition,
              [Parent] testified after signing the Agreement, [Father] shut
              down communication between the parties completely and has
              at times refused to be in the same physical space as [Parent].
              During transitions with [L], [Parent] testified [Father] has
              slammed the front door of the residence, thrown the child’s
              shoes on the porch and installed a camera at the front door to
              record the [Parent]’s arrivals and departures at transition times.
              [Parent] testified at length regarding her inability to discuss
              with [Father] [L’s] best interests. For example, vacations,
              weekend events, school events, summer camps, soccer were all
              raised by [Parent] to [Father] with virtually no response from
              [Father]. As such, vacations, weekend events, school events,
              summer camps and soccer opportunities came and went
              because [Father] simply refused to communicate with [Parent]
              about them.

       In addition, the trial court found that Father was “at times angry, untruthful,

vindictive and mean-spirited toward [Parent].” The court found “that certain aspects of

[Father]’s testimony were not credible” and that some of Father’s actions during the

hearing “further add[ed] to the Court’s doubt regarding [Father]’s veracity.” As such, the

court found that Father’s “requests [were] motivated more by his anger toward [Parent]

rather than what [Father] believes to be [L’s] best interests.” Finally, the trial court noted

that “at trial [Father] conceded that he was willing to share both legal and physical custody

[of L] with [Parent].”

       In light of the undisputed communication challenges between the parties and the

trial court’s first-hand observations of the parties during trial, we see no abuse of discretion

in the court’s decision to award joint legal custody with tie-breaking authority to Parent.



                                                  24
Tie-breaking authority is not a rare or extraordinary measure, but is appropriate in

situations like this when parents have difficulties communicating and acting in the best

interests of their child.

                                        JUDGMENT OF THE CIRCUIT COURT
                                        FOR     MONTGOMERY        COUNTY
                                        AFFIRMED EXCEPT AS TO CHILD
                                        SUPPORT FOR L, WHICH IS REMANDED
                                        FOR PROCEEDINGS CONSISTENT WITH
                                        THIS OPINION. APPELLANT TO PAY
                                        COSTS.




                                              25